DETAILED ACTION
This Office Action is in response to communication filed 4/15/2021.
Applicant amended claims 21-24 and 31-34.
Claims 21-40 are allowable.





Allowable Subject Matter
Claims 21-40 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Prior art(s) include:
Dides et al.		2015/0302458		IDENTIFYING ADVERTISEMENTS BASED ON AUDIO DATA AND PERFORMING ASSOCIATED TASKS
Dides discloses a system and method for identifying advertisements based on audio data and performing associated tasks are presented. Audio data corresponding to an advertisement being presented to a user may be received. The advertisement may be identified based on an analysis of the audio data. Advertisement information associated with the identified advertisement may be accessed. A task, associated with the user, a may be performed using the advertisement information.
Lahav			2013/0036202		METHOD AND SYSTEM FOR PROVIDING TARGETED CONTENT TO A SURFER
Lahav discloses providing targeted content to a surfer by determining which content object of a group of content objects, will be best suited for presentation in association with a link on a requested web page. Content objects may include the text, 
Yan et al.			2013/0151332		ASSISTED ADJUSTMENT OF AN ADVERTISING CAMPAIGN
Yan discloses an ad publishing system provides ads of an advertiser's advertising campaign to a target group specified by initial targeting criteria. The publishing system evaluates results of advertising metrics for various segments of the target group based on user reactions to the initial presentation of the ads. Based on the advertising metric results for the various segments, the publishing system suggests to the advertiser a modification of the advertising campaign. Possible modifications to the advertising campaign include narrowing the initial targeting criteria to specify at least one of the segments as the target group, specifying a different ad for a low-performing segment, and adjusting the value of a bid for display of the ads in the campaign. 
Marci et al.			2010/0211439		Method and System for Predicting Audience Viewing Behavior
Marci discloses a method and system for predicting the behavior of an audience based on the biologically based responses of the audience to a presentation that provides a sensory stimulating experience and determining a measure of the level and pattern of engagement of that audience to the presentation. In particular, the invention is directed to a method and system for predicting whether an audience is likely to view a presentation in its entirety. In addition, the present invention may be used to determine 
Claim 31 is allowed because the best prior art of record, Dides, Lahav, Yan, and Marci, alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
A method to determine data status, the method comprising:

receiving, from a first client computing device, a first input audio signal acquired via a sensor of the first client computing device; 
parsing the first input audio signal received from the first client computing device to identify a first request;
determining, using the first request, a series of actions corresponding to a series of candidate digital components;
transmitting, to the first client computing device, a first output audio signal comprising a first digital component from the series of candidate digital components; 
determining a presentation status of the first digital component within the first audio signal, the presentation status indicating whether the first digital component was presented via the first client computing device;
receiving, from the first client computing device, first presentation variables; 
generating a presentation probability predictive model based on the presentation status of the first digital component, the first presentation variables, and a data set comprising prior presentation statuses and prior presentation variables determined for a plurality of client computing devices previously served an audio signal; 
receiving, from the first client computing device, a second input audio signal acquired via the sensor of the first client computing device and second presentation variables; 
identifying the second input audio signal received from the first client computing device to identify a second request;
-5-4853-1209-4437.1App. Serial No. 15/584,839Atty. Dkt. No. 098981-4870determining a presentation value for each of a remainder in the series of candidate digital components based on the second presentation variables and the presentation probability predictive model;
determining to bypass a second digital component, from the series of candidate digital components corresponding to the series of actions determined using the first request, to select a third digital component from the series of candidate digital components based on the 
transmitting, to the first client computing device, a second audio signal comprising the third digital component selected from the series of candidate digital components.

When the individual steps of the claimed invention are each taken and considered separately and independently from one another, prior art can be found that teaches and/or discloses the elements of each of those individual steps (the above cited prior art references being some of the most notable).  However, when all of the steps of the invention as claimed are taken and considered together as a whole combined ordered combination, it would not have been considered obvious for one of ordinary skill in the art, at the time of filing, to have taken all of various and numerous necessary existing prior art references, and pieced them all together into a combined and whole ordered combination as the of the method/system of the invention is claimed.  Thus, the claimed invention is not considered to have been obvious in view of the obviousness analysis under §103, when the claimed invention is considered as a whole ordered combination, and is therefore determined to be allowable.

Independent claim 21 is allowable based on a similar rationale.  Dependent claims 22-30 and 32-40 are allowable based on the same rationale as the claims from which they depend.

The Examiner notes the Applicant's invention is directed to patent eligible subject matter under 35 U.S.C. §101. 
Under Step 2A Prong I of the §101 analysis, the claimed invention recited in the currently pending claims includes an abstract concept that is not meaningfully different than other similar claimed concepts that have been found by courts to be abstract ideas. This would include, in particular, those that fall within the “certain methods of organizing human activity” 
However, under Step 2A Prong II of the §101 analysis, the claimed invention is considered to have been “practically applied.”  For instance, the claimed invention recites “additional elements” performing steps such as receiving, from a client computing device, a first input audio signal and a second input audio signal each acquired via the sensor of the client computing device, parsing the first and second input audio signals to identify a first request and a second request, and transmitting a first output audio signal and a second output audio signal to the client computing device. The additional elements in these steps, in combination with the rest of the steps recited in the invention, are recited such that they do more than just generally link the use of the judicial exception to a particular technological environment or field of use. Thus, the invention as claimed, is considered to have been practically applied based on the USPTO guidance concerning eligibility under §101.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G REINHARDT/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682